       Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 1 of 21




 1    James E. Barton II (#023888)
      Jacqueline Mendez Soto (#022597)
 2    TORRES LAW GROUP, PLLC
 3    2239 West Baseline Road
      Tempe, Arizona 85283
 4    (480) 588-6120
 5    James@TheTorresFirm.com
      Jacqueline@TheTorresFirm.com
 6    Attorneys for Plaintiff
 7
 8                             UNITED STATES DISTRICT COURT
 9                                  FOR THE DISTRICT OF ARIZONA
10
11   Sabina Rajasundaram,                        Case No.:
12                         Plaintiff,
13                                               COMPLAINT
            v.
14
     Maricopa County Community College
15   District, a political subdivision of
16   Arizona; Maria Wise, an individual;
     Craig Santicola, an individual;
17
                           Defendants.
18
19          This Complaint arises out of an employment relationship between Plaintiff,
20
     SABINA RAJASUNDARAM (“Plaintiff”), and her former employer, MARICOPA
21
22   COUNTY COMMUNITY COLLEGE DISTRICT (“MCCCD”). For her Complaint,

23   Plaintiff states as follows:
24
                                           THE PARTIES
25
            1.     Plaintiff is a resident of Maricopa County, Arizona, and was an employee of
26
27   MCCCD at all relevant times.
28
       Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 2 of 21




 1          2.     MCCCD is a political subdivision of Arizona, headquartered and operated in

 2   Maricopa County, Arizona.
 3
            3.     MCCCD has continuously employed more than 15 employees in the past
 4
 5   twenty calendar weeks.

 6          4.     Defendant Maria Wise is, and at all relevant times was, President of GateWay
 7
     Community College (“GWCC”), a college of the MCCCD network of community colleges.
 8
            5.     Defendant Craig Santicola was, at all relevant times, Chair of the Business
 9
10   and Information Technologies Division at GWCC, and Plaintiff’s immediate supervisor.
11                               JURISDICTION AND VENUE
12
            6.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a) for
13
14   matters arising under the Constitution and laws of the United States; 28 U.S.C. § 1367 as

15   supplemental jurisdiction over state claims that are related to the federal claims that they
16
     form part of the same case or controversy; 28 U.S.C. §§ 2201 and 2202 for declaratory
17
18   relief; 29 U.S.C. § 2617 for claims arising under the Family and Medical Leave Act

19   (“FMLA”); and 42 U.S.C. § 2000e-5(f) and (g) for employment discrimination matters
20
     under Title VII of the Civil Rights Act of 1968 and injunctive relief therein.
21
            7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391.
22
23                                       ALLEGATIONS
24                                          Background
25
            8.     Plaintiff is female, of Asian Indian decent and Indian nationality.
26
27          9.     Plaintiff has a Master’s degree in Computer Science and is a software

28   engineer.


                                                  2
       Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 3 of 21




 1         10.     In or about September 2017, MCCCD hired Plaintiff as adjunct faculty to

 2   teach Java programing courses in a computer science program at GWCC known as the
 3
     Year Up Program.
 4
 5         11.     During the Spring 2019 MCCCD academic semester, Plaintiff applied for a

 6   permanent Residential Faculty position with MCCCD in its Business and Information
 7
     Technologies Division (“BIT Division”).
 8
           12.     Plaintiff applied for a Residential Faculty position with two of MCCCD’s
 9
10   colleges: GWCC where she served as adjunct faculty and Scottsdale Community College
11   (“SCC”).
12
           13.     Both GWCC and SCC offered Plaintiff a Residential Faculty position.
13
14         14.     GWCC also offered Plaintiff the position of Program Director of the

15   Computer Information Systems (“CIS”) within GWCC’s BIT Division.
16
           15.     Plaintiff accepted the Residential Faculty position with GWCC as well as the
17
18   Program Director position of CIS.

19                                    Employment Contract
20
           16.     Plaintiff’s employment with MCCCD was governed by the Residential
21
     Faculty Policies (“RFP”), the contract between MCCCD and the Maricopa Community
22
23   College Faculty Association (“Faculty Association”), the non-exclusive representative of
24   Residential Faculty, including Residential Faculty in their probationary period of
25
     employment.
26
27         17.     Plaintiff’s employment was also governed by the GWCC College Plan.

28         18.     The CIS Program Director position is an Occupational Program Directorship


                                                 3
       Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 4 of 21




 1   under the College Plan.

 2                                      Initial Discrimination
 3
            19.     On or about August 3, 2019, the Chair of the BIT Division, Craig Santicola
 4
 5   (“Santicola”), informed Plaintiff that she would not be serving as the CIS Program

 6   Director.
 7
            20.     Santicola informed Plaintiff that she could not serve as CIS Program Director
 8
     because she was a first-year faculty. According to Santicola, first-year faculty had to focus
 9
10   on teaching.
11          21.     Santicola also informed Plaintiff that she could serve as CIS Program
12
     Director beginning in the Spring 2020 semester.
13
14          22.     Santicola placed Brian Rice (“Rice”), a white male, as CIS Program Director

15   instead.
16
            23.     Plaintiff complained to the Vice President of Academic Affairs, Amy Diaz,
17
18   about being unjustly and unfairly treated with regards to the directorship position.

19          24.     Diaz acknowledged that incorrect steps were taken. However, she did not
20
     remedy the situation.
21
            25.     Thereafter, in or about September 2020, Plaintiff learned that pursuant to the
22
23   GWCC College Plan, supra, she was not excluded from serving as CIS Program Director
24   as had been alleged by Santicola. In fact, pursuant to the College Plan, Plaintiff was the
25
     only faculty eligible to serve as CIS Program Director at the time Santicola removed her
26
27   from the position.

28          26.     Around the same time that Plaintiff complained of the unjust and unfair


                                                   4
       Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 5 of 21




 1   treatment regarding the directorship position, Rice, the now Program Director, denied

 2   tutoring services to a Native American student.
 3
            27.     Plaintiff assisted the student to obtain the tutoring services that she needed
 4
 5   from GWCC.

 6                   Additional Discrimination, Harassment, and Retaliation
 7
            28.     Soon after Plaintiff met with the Vice President of Academic Affairs and
 8
     assisted the Native American student, GWCC, specifically Santicola and Rice, began to
 9
10   retaliate against her.
11          29.     Human Resources informed Plaintiff that an internal complaint had been
12
     lodged against her.
13
14          30.     Human Resources informed Plaintiff that the complaint was confidential and

15   that no further information could be given to her.
16
            31.     Santicola also removed Plaintiff from teaching in the Year Up Program,
17
18   including Java courses within the Year Up Program, which she had taught since the

19   inception of her employment as adjunct faculty.
20
            32.     Santicola also removed Plaintiff from teaching any daytime Java courses,
21
     which she had also taught since the inception of her employment as adjunct faculty.
22
23          33.     Santicola also replaced Plaintiff’s Java courses with Microsoft Office and
24   Excel courses. Considering the level of complexity between Java courses and Microsoft
25
     and Excel courses, removing Plaintiff from the Java courses was a downgrade in her
26
27   employment.

28          34.     Santicola also changed Plaintiff’s teaching schedule to her detriment.


                                                   5
       Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 6 of 21




 1          35.    Plaintiff had always taught daytime courses. Santicola changed her schedule

 2   to add evening courses.
 3
            36.    Santicola hired a male adjunct faculty instructor to teach the daytime Java
 4
 5   courses that were previously assigned to Plaintiff.

 6          37.    Santicola also did not place Plaintiff as CIS Program Director beginning in
 7
     the Spring 2020 as he had stated.
 8
            38.    Instead, Santicola placed Wyatt Johnson, a white male, as CIS Program
 9
10   Director.
11          39.    Based on Santicola’s previous representation that Plaintiff would be eligible
12
     after one year as residential faculty, Plaintiff then applied for the directorship position in
13
14   February 2020 to serve as director beginning in with the Fall 2020 semester.

15          40.    Plaintiff was the only faculty member who applied. Once again, she was the
16
     only eligible applicant.
17
18          41.    Santicola never responded to her application.

19          42.    As a first-year Residential Faculty, Plaintiff was in her probationary period,
20
     which required her to undergo evaluations under the RFP in what is referred to as
21
     “Probationary Faculty Peer Assistance and Review.”
22
23          43.    Probationary faculty are assigned a Peer Assistance and Review Committee
24   (“PARC”) to evaluate the faculty’s Individual Development Plan (“IDP”), which is an
25
     annual professional growth process through which probationary faculty document their
26
27   instructional expertise; service to the department or division, college, and district; and

28   professional growth.


                                                   6
       Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 7 of 21




 1           44.   The PARC makes a recommendation to the College President on whether the

 2   faculty’s contract should be renewed, renewed with concerns, or not renewed.
 3
             45.   A Peer Assistance and Review (“PAR”) team is also appointed to the
 4
 5   evaluation process. They are to meet regularly to discuss the faculty member’s progress in

 6   developing the IDP.
 7
             46.   The Vice President of Academic Affairs (or designee), the Division Chair,
 8
     and a Peer Mentor conducted instructional evaluations of Plaintiff in Fall 2019 and Spring
 9
10   2020.
11           47.   Plaintiff obtained great evaluations from faculty, administration and
12
     students.
13
14           48.   The PARC recommended to the College President, Maria Wise (“Wise”),

15   that GWCC renew Plaintiff’s contract for the 2020-2021 academic year.
16
             49.   On April 30, 2020, Wise informed Plaintiff that she would not be supporting
17
18   the PARC’s recommendation and would instead recommend to the Interim Chancellor,

19   Steven Gonzales (“Gonzales”), that her contract not be renewed.
20
             50.   Wise did not provide any reason to Plaintiff as to why she was not in support
21
     of the PARC’s recommendation and why she would recommend a nonrenewal to the
22
23   Chancellor.
24           51.   On May 27, 2020, the Chancellor issued a letter to Plaintiff stating that he
25
     would not be renewing her contract as he concurred with Wise’s nonrenewal
26
27   recommendation.

28           52.   The Chancellor’s letter referenced a May 8, 2020 letter from Wise with the


                                                 7
       Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 8 of 21




 1   reasons for the nonrenewal.

 2          53.    Plaintiff never received the May 8, 2020 letter.
 3
            54.    GWCC admitted that it never sent Plaintiff the May 8, 2020.
 4
 5          55.    MCCCD provided the May 8, 2020 letter to Plaintiff after she requested it.

 6          56.    In the May 8, 2020 letter, Wise sets forth the reasons why she recommended
 7
     the nonrenewal.
 8
            57.    Wise’s alleged reasons for not renewing Plaintiff’s contract were unrelated
 9
10   to the PARC’s evaluations.
11          58.    Wise made false statements in the May 8 letter, falsely accusing Plaintiff of
12
     intellectual dishonesty, exploitation of students, not meeting professional standards, and
13
14   not prioritizing responsibilities.

15          59.    Upon information and belief, Wise and Santicola collaborated with each
16
     other to make the false statements against Plaintiff and her conduct as a faculty member.
17
18          60.    GWCC never gave notice to Plaintiff of the false allegations in Wise’s letter

19   to the Chancellor.
20
            61.    These allegations were never discussed with Plaintiff either through the
21
     PARC process or any other process.
22
23          62.    Wise and Santicola acted with the intent to harm Plaintiff’s employment and
24   in fact caused her termination.
25
            63.    MCCCD failed to afford Plaintiff due process procedures under the RFP and
26
27   as constitutionally required.

28          64.    GWCC and MCCCD’s actions of terminating a faculty member’s


                                                  8
       Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 9 of 21




 1   employment under similar allegations as those raised against Plaintiff is unprecedented.

 2          65.    When GWCC and MCCCD have concerns over a probationary faculty
 3
     performance, they will renew a faculty with concerns and afford the faculty an opportunity
 4
 5   for improvement.

 6          66.    The same opportunity that is afforded to other white faculty members was
 7
     not provided to Plaintiff.
 8
            67.    Plaintiff received great evaluations and the PARC recommended her
 9
10   renewal.
11          68.    Therefore, the reasons created by Wise and Santicola for her termination
12
     were pretextual.
13
14                                           The RFP

15          69.    The RFP provides faculty members, including probationary faculty, specific
16
     due process procedures if the faculty member is recommended for dismissal.
17
18          70.    Wise and MCCCD failed to provide and follow the due process procedures

19   provided under the RFP.
20
            71.    New faculty go through a five-year probationary period with MCCCD.
21
            72.    As previously stated, the PARC makes a recommendation of renewal,
22
23   renewal with concerns, or nonrenewal of the probationary faculty member’s contract.
24          73.    If there are concerns with the faculty member’s performance, the PARC may
25
     recommend to the College President, or the College President may recommend to the
26
27   Chancellor, that the faculty member’s contract be renewed with concerns for the faculty

28   member to improve his/her performance.


                                                 9
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 10 of 21




 1         74.    The PARC appointed to Plaintiff recommended her contract renewal to the

 2   College President, Wise.
 3
           75.    Wise’s action to recommend nonrenewal was unprecedented and
 4
 5   discriminatory.

 6         76.    The reasons Wise gave for the nonrenewal were false and pretextual.
 7
           77.    Wise improperly and intentionally used the PARC process to unlawfully
 8
     terminate Plaintiff’s employment.
 9
10                                       FMLA Request
11         78.    In or about January 2020, prior to her termination, Plaintiff experienced
12
     emotional distress and aggravated medical conditions due to GWCC’s retaliatory tactics.
13
14         79.    Plaintiff requested leave under the Family and Medical Leave Act

15   (“FMLA”).
16
           80.    GWCC denied her leave requested claiming that Plaintiff did not work
17
18   sufficient hours to claim leave under the FMLA.

19         81.    Plaintiff had worked sufficient hours to be eligible for leave under the
20
     FMLA.
21
           82.    MCCCD wrongly denied Plaintiff’s FMLA request.
22
23                                       EEOC Charges
24         83.    On May 19, 2020, Plaintiff filed a charge with the Equal Employment
25
     Opportunity Commission (“EEOC”) alleging discrimination and retaliation based on race,
26
27   color, and sex, for MCCCD’s actions from August 2019 to May 2020. (EEOC Charge No.

28   540-2020-03138).


                                               10
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 11 of 21




 1             84.   On July 9, 2020, Plaintiff filed a second charge of discrimination with the

 2   EEOC for her retaliatory discharge. (EEOC Charge No. 540-2020-03776).
 3
               85.   Plaintiff intends to amend this Complaint upon a determination from the
 4
 5   EEOC on her pending charges.

 6                                Notice of Claim, A.R.S. § 12-821.01
 7
               86.   Thereafter, on January 24, 2020, Plaintiff issued a Notice of Claim to
 8
     MCCCD, GWCC, Santicola, and Rice based on claims for breach of contract, wrongful
 9
10   FMLA denial, and discrimination and retaliation under Title VII of the Civil Rights Act of
11   1968.
12
               87.   On July 6, 2020, Plaintiff filed an amended notice of claim to include Wise
13
14   and the additional claims arising from her termination.

15                                              CLAIMS
16
                                            Count 1
17                   Fourteenth Amendment Equal Protection Violation, § 1983
18                                (Against MCCCD and Wise)

19             88.   Plaintiff incorporates the allegations set forth above as though fully set forth
20
     herein.
21
               89.   The Fourteenth Amendment to the United States Constitution protects a
22
23   person from being subjected to discrimination, by persons acting under color of state law,
24   because of their race, color, and sex.
25
               90.   Plaintiff is a member of a protected class: she is female, of Asian Indian
26
27   decent and Indian nationality, and a person of color.

28             91.   Defendants MCCCD and Wise, acting under color of state, intentionally


                                                    11
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 12 of 21




 1   discriminated against Plaintiff by removing her from the Program Director position,

 2   detrimentally changing the terms and conditions of her employment in retaliation for her
 3
     complaints of discrimination.
 4
 5          92.    Defendants MCCCD and Wise, acting under color of state, also intentionally

 6   discriminated and retaliated against her by terminating her employment.
 7
            93.    MCCCD and Wise’s alleged reasons for terminating Plaintiff are pretextual
 8
     and false.
 9
10          94.    MCCCD and Wise used the procedures within the RFP to deny Plaintiff
11   equal protection rights.
12
            95.    Other employees who are not in Plaintiff’s protected class have been given
13
14   the protections that Plaintiff was denied.

15          96.    MCCCD and Wise’s conduct was objectively unreasonable and undertaken
16
     intentionally with malice, willfulness, and reckless indifference to Plaintiff’s rights.
17
18          97.    As a result of the violations, Plaintiff has suffered humiliation, distress,

19   inconvenience, and loss of enjoyment of life, for which she is entitled to compensatory
20
     damages.
21
            98.    The acts described above have caused and continue to cause damages to
22
23   Plaintiff, and if not enjoined, will continue to cause damage to Plaintiff.
24          99.    Plaintiff seeks declaratory relief and nominal and compensatory damages
25
     against Defendants.
26
27          //

28          //


                                                   12
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 13 of 21




 1                                           Count 2
                      Procedural and Substantive Due Process Violation, § 1983
 2                                 (Against MCCCD and Wise)
 3
               100.   Plaintiff incorporates the allegations set forth above as though fully set forth
 4
 5   herein.

 6             101.   Plaintiff, a public employee, had a cognizable property interest in continued
 7
     employment.
 8
               102.   The Residential Faculty Policies (RFP) created a property right for Plaintiff’s
 9
10   continued employment. (RFP at § 3.12).
11             103.   The RFP provided Plaintiff with specific processes, notice requirements, and
12
     a right to a hearing.
13
14             104.   Plaintiff was denied all due process procedures under the RFP.

15             105.   The Defendants’ actions were also substantively arbitrary and wrongful, in
16
     that they hid their unlawful actions under the guise of the PARC process to terminate
17
18   Plaintiff. Defendants concocted false charges against Plaintiff to terminate her because they

19   knew they could not terminate her based on her excellent PARC evaluations. Yet,
20
     Defendants took advantage of Plaintiff’s probationary status to terminate her under the
21
     PARC process.
22
23             106.   MCCCD and Wise’s conduct was objectively unreasonable and undertaken
24   intentionally with malice, willfulness, and reckless indifference to Plaintiff’s rights.
25
               107.   As a result of the violations, Plaintiff has suffered humiliation, distress,
26
27   inconvenience, and loss of enjoyment of life, for which she is entitled to compensatory

28   damages.


                                                     13
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 14 of 21




 1             108.   The acts described above have caused and continue to cause damages to

 2   Plaintiff, and if not enjoined, will continue to cause damage to Plaintiff.
 3
               109.   Plaintiff seeks declaratory relief and nominal and compensatory damages
 4
 5   against Defendants.

 6                                               Count 3
                  Violation of Liberty Interest Under Fourteenth Amendment, § 1983
 7
                                        (Against All Defendants)
 8
               110.   Plaintiff incorporates the allegations set forth above as though fully set forth
 9
10   herein.
11             111.   A dismissal from employment violates an employees Fourteenth
12
     Amendment liberty interest if the dismissal stigmatizes the employee with charges of moral
13
14   turpitude or dishonesty.

15             112.   The allegations levied by Wise and Santicola against Plaintiff were false, and
16
     they were directly related to Plaintiff’s professional honesty and reputation as a member of
17
18   academia.

19             113.   Wise published these allegations to the Chancellor, which caused Plaintiff’s
20
     termination.
21
               114.   The Chancellor republished the false allegations in his termination letter to
22
23   Plaintiff.
24             115.   These false allegations against Plaintiff remain a part of her personnel file
25
     with MCCCD and has affected Plaintiff’s ability to seek and obtain employment within her
26
27   field.

28             116.   Defendants’ conduct was objectively unreasonable and undertaken


                                                     14
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 15 of 21




 1   intentionally with malice, willfulness, and reckless indifference to Plaintiff’s rights.

 2             117.   As a result of the violations, Plaintiff has suffered humiliation, distress,
 3
     inconvenience, and loss of enjoyment of life, for which she is entitled to compensatory
 4
 5   damages.

 6             118.   The acts described above have caused and continue to cause damages to
 7
     Plaintiff, and if not enjoined, will continue to cause damage to Plaintiff.
 8
               119.   Plaintiff seeks declaratory relief and nominal and compensatory damages
 9
10   against Defendants.
11                                             Count 4
12                            Violation of Equal Rights, 42 U.S.C. § 1981
                                       (Against All Defendants)
13
14             120.   Plaintiff incorporates the allegations set forth above as though fully set forth

15   herein.
16
               121.   Section 1981 affords all persons within the jurisdiction of the United States
17
18   the same right to make and enforce contracts, which includes the making, performance,

19   modification, and termination of contracts, and the enjoyment of all benefits, privileges,
20
     terms, and conditions of the contractual relationship, as is enjoyed by white citizens.
21
               122.   Defendants intentionally deprived Plaintiff of the same rights in and to her
22
23   employment contract because of her race, color, ethnicity, and national origin. Specifically,
24   Defendants denied Plaintiff the opportunity to due process and continued teaching in the
25
     Year Up Program, Java courses, and daytime courses, as enjoyed by white employees
26
27             123.   Moreover, white employees have not been terminated or disciplined for

28   actions allegedly engaged in by Plaintiff, which alleged actions are false in the first place.


                                                     15
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 16 of 21




 1             124.   In addition, Santicola’s removal of Plaintiff from the Program Director

 2   position, an interference with Plaintiff’s right to make and enforce contracts, was also
 3
     intentionally done because of Plaintiff’s race, color, ethnicity, and national origin.
 4
 5             125.   Defendants’ conduct was objectively unreasonable and undertaken

 6   intentionally with malice, willfulness, and reckless indifference to Plaintiff’s rights.
 7
               126.   As a result of the violations, Plaintiff has suffered humiliation, distress,
 8
     inconvenience, and loss of enjoyment of life, for which she is entitled to compensatory
 9
10   damages.
11             127.   The acts described above have caused and continue to cause damages to
12
     Plaintiff, and if not enjoined, will continue to cause damage to Plaintiff.
13
14             128.   Plaintiff seeks declaratory relief and nominal and compensatory damages

15   against Defendants.
16
                                                 Count 5
17                                           FMLA Violations
18                                          (Against MCCCD)

19             129.   Plaintiff incorporates the allegations set forth above as though fully set forth
20
     herein.
21
               130.   Due to the emotional distress caused by Defendants’ harassment and
22
23   retaliation, Plaintiff suffered emotional distress and aggravated medical conditions.
24             131.   Plaintiff was entitled to FMLA leave.
25
               132.   Plaintiff requested leave under the FMLA.
26
27             133.   MCCCD denied her FMLA claim, wrongly asserting that Plaintiff did not

28   qualify.


                                                     16
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 17 of 21




 1             134.   MCCCD thus violated Plaintiff’s right to FMLA leave.

 2                                             Count 6
 3                                      Defamation/Liber Per Se
                                         (Wise and Santicola)
 4
 5             135.   Plaintiff incorporates the allegations set forth above as though fully set forth

 6   herein.
 7
               136.   Santicola and Wise collaborated to create false charges against Plaintiff.
 8
               137.   Santicola and Wise knew that they could not terminate Plaintiff based on her
 9
10   excellent evaluations, and thus, they concocted false claims against her to have her
11   terminated under the PARC process.
12
               138.   The false allegations raised against Plaintiff brought Plaintiff into disrepute,
13
14   contempt, ridicule, and impeached her honesty, integrity, virtue and reputation.

15             139.   Wise published the false statements in her May 8, 2020 letter to the
16
     Chancellor to cause Plaintiff’s termination.
17
18             140.   Santicola and Wise knew their statements were false and that the statements

19   defamed Plaintiff.
20
               141.   Defendants’ conduct was objectively unreasonable and undertaken
21
     intentionally with malice, willfulness, and reckless indifference to Plaintiff’s rights.
22
23             142.   As a result of the violations, Plaintiff has suffered humiliation, distress,
24   inconvenience, and loss of enjoyment of life, for which she is entitled to compensatory
25
     damages.
26
27             143.   The acts described above have caused and continue to cause damages to

28   Plaintiff.


                                                     17
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 18 of 21




 1                                               Count 7
                              Intentional Infliction of Emotional Distress
 2                                     (Against All Defendants)
 3
               144.   Plaintiff incorporates the allegations set forth above as though fully set forth
 4
 5   herein.

 6             145.   Defendants’ relentless retaliation actions against Plaintiff, from filing
 7
     confidential complaints with Human Resources, removing her from the directorship
 8
     position, the Year Up Program, and Java classes, and redoing her course schedule to make
 9
10   her teach on an evening schedule, were intentional actions to harass and cause Plaintiff
11   distress.
12
               146.   Defendants actions of falsely accusing her of conduct that brought her into
13
14   disrepute, contempt, ridicule, and impeached her honesty, integrity, virtue and reputation,

15   was done intentionally to cause Plaintiff distress.
16
               147.   Defendants engaged in the above actions intentionally and recklessly.
17
18             148.   Defendants’ conduct was extreme and outrageous.

19             149.   Plaintiff has suffered and continues to suffer severe emotional distress as a
20
     result of Defendants’ conduct.
21
                                                Count 8
22
                                           Breach of Contract
23                                         (Against MCCCD)
24             150.   Plaintiff incorporates the allegations set forth above as though fully set forth
25
     herein.
26
27             151.   Plaintiff and MCCCD were in contractual relationship covered by the terms

28   of the RFP and the GWCC College Plan.


                                                     18
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 19 of 21




 1             152.   GWCC offered, and Plaintiff accepted, the Program Director position offered

 2   to Plaintiff pursuant to the College Plan.
 3
               153.   MCCCD, through GWCC, breached the contractual relationship with
 4
 5   Plaintiff when it allowed Santicola to rescind the Program Director job from Plaintiff.

 6             154.   MCCCD also breached the RFP when it failed to provide Plaintiff the due
 7
     process procedures required by the contract and terminated Plaintiff’s employment.
 8
               155.   The acts described above have caused and continue to cause damages to
 9
10   Plaintiff.
11                                            Count 9
12                    Breach of Implied Covenant of Good Faith and Fair Dealing
                                         (Against MCCCD)
13
14             156.   Plaintiff incorporates the allegations set forth above as though fully set forth

15   herein.
16
               157.   Every contract contains and implied covenant of good faith and fair dealing.
17
18             158.   MCCCD was in a superior and entrusted position to faithfully adhere to the

19   terms of the contract and Plaintiff’s rights therein.
20
               159.   MCCCD, through its agents, officers, and employees, concocted false
21
     charges against Plaintiff to terminate her because they knew they could not terminate her
22
23   based on her excellent PARC evaluations. Yet, Defendants took advantage of Plaintiff’s
24   probationary status to terminate her under the PARC process without an opportunity to
25
     defend herself.
26
27             160.   MCCCD’s conduct was objectively unreasonable and undertaken

28   intentionally with malice, willfulness, and reckless indifference to Plaintiff’s contractual


                                                     19
      Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 20 of 21




 1   rights.

 2             161.    The acts described above have caused and continue to cause damages to
 3
     Plaintiff.
 4
 5             WHEREFORE, Plaintiff respectfully requests the following relief:

 6                  a) Declaratory judgment finding that Defendants have violated Plaintiff’s
 7
                       constitutional and statutory rights.
 8
                    b) Actual damages, including back pay and front pay.
 9
10                  c) Compensatory damages resulting from Defendants’ discriminatory actions.
11                  d) Compensatory damages resulting from the humiliation, distress, and loss of
12
                       enjoyment of life that Plaintiff has suffered as a result of Defendants’
13
14                     unlawful and intentional conduct.

15                  e) Punitive damages for the harm Plaintiff has suffered as a result of
16
                       Defendants’ malicious and reckless conduct against Plaintiff.
17
18                  f) Attorneys’ fees and costs under all applicable statutes and law, including, but

19                     not limited to, 42 U.S.C. § 1988(b); 29 U.S.C. § 2617; and A.R.S. § 12-
20
                       341.01.
21
                    g) Any other relief the Court deems just and necessary.
22
23
24                                         Jury Trial Requested
25
               //
26
27             //

28



                                                      20
     Case 2:20-cv-01544-SPL Document 1 Filed 08/04/20 Page 21 of 21




 1       RESPECTFULLY SUBMITTED this 3rd day of August, 2020.

 2                                           TORRES LAW GROUP, PLLC
 3
 4
 5
                                             James E. Barton II (#023888)
 6                                           Jacqueline Mendez Soto (#022597)
                                             TORRES LAW GROUP, PLLC
 7
                                             2239 West Baseline Road
 8                                           Tempe, Arizona 85283
                                             (480) 588-6120
 9
                                             James@TheTorresFirm.com
10                                           Jacqueline@TheTorresFirm.com
                                             Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        21
